               Case 2:21-cr-00065-FLA Document 1 Filed 01/25/21 Page 1 of 24 Page ID #:1
AO 91 (Rev. 11/11) Criminal Complaint (Rev. by USAO on 3/12/20)            ‫ ܆‬Original    ‫ ܆‬Duplicate Original

           LODGED
  CLERK, U.S. DISTRICT COURT
                                       UNITED STATES DISTRICT COURT
                                                 for the

CENTRAL DISTRICT OF CALIFORNIA
                                                Central District of California
            '0
  BY: ___________________ DEPUTY

                                                                                                              01/25/2021
 United States of America
                         v.
                                                                     Case No. PM
 GILBERT BAILEY,
 TEVAUGHN BROWN, and
 TERRANCE PEARSON

                         Defendants

                                               CRIMINAL COMPLAINT
           I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about October 25, 2019, within the county of Los Angeles in the Central District of California, the
defendant violated:
              Code Section                                           Offense Description
              18 U.S.C. § 1951(a)                                    Interference with Commerce by
                                                                     Robbery

              18 U.S.C §§ 924(c)(i), (ii), (iii), 2(a)               Aiding and Abetting the Use and
                                                                     Carry of a Firearm During and In
                                                                     Relation to a Crime of Violence,
                                                                     Possession of a Firearm in Furtherance
                                                                     of a Crime of Violence, Brandishing a
                                                                     Firearm in Furtherance and During a
                                                                     Crime of Violence, and Discharging a
                                                                     Firearm in Furtherance and During a
                                                                     Crime of Violence
           This criminal complaint is based on these facts:
            Please see attached affidavit.
           _ Continued on the attached sheet.
                                                                                 V
                                                                                    Complainant’s signature

                                                                          Daniel Ament, FBI Task Force Officer
                                                                                    Printed name and title
 Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by telephone.

 Date:                      -DQXDU\
                                                                                        Judge’s signature

 City and state: Los Angeles, California                             Hon. Alicia G. Rosenberg, U.S. Magistrate Judge
                                                                                    Printed name and title
 Case 2:21-cr-00065-FLA Document 1 Filed 01/25/21 Page 2 of 24 Page ID #:2




                                AFFIDAVIT

I, Daniel Ament, being duly sworn, declare and state as follows:

                           I.    INTRODUCTION

        1.   I am a peace officer for the Los Angeles County

Sheriff’s Department (“LASD”), and have been so employed since

2006.    I am currently a sworn Task Force Officer (“TFO”) for the

joint Federal Bureau of Investigations/Los Angeles County

Sheriff’s Department Los Angeles Metropolitan Violent Crime Task

Force.

        2.   I have received training in the Los Angeles County

Sheriff’s Department Academy, Jail Operations, Patrol School,

and Investigator Training relating to crimes and investigations

associated with firearms, robberies, assaults, and street gangs.

I have attended a forty-hour training class regarding the

cellular telephone network, records, and mapping.

        3.   I have been assigned to primarily investigate

robberies since 2011.     During those investigations, I have used

a variety of investigative techniques, including victim, witness

and suspect interviews, examining physical evidence, and

reviewing surveillance videos, cellular telephone data and

social media accounts.     As a result of this experience and my

conversations with other law enforcement personnel, to include

FBI Special Agents and other LASD Detectives experienced with

commercial robbery investigations, I am familiar with the

methods used by individuals to commit commercial robberies as

well as effective investigative methods to solve them.



                                    1
 Case 2:21-cr-00065-FLA Document 1 Filed 01/25/21 Page 3 of 24 Page ID #:3




                      II.   PURPOSE OF AFFIDAVIT

     4.     This affidavit is made in support of a criminal

complaint against GILBERT BAILEY (“BAILEY”), TEVAUGHN BROWN

(“BROWN”), and TERRANCE PEARSON (“PEARSON”) for a violation of

18 U.S.C. § 1951(a) (Interference with Commerce by Robbery) and

18 U.S.C. §§ 924(c)(1)(i), (ii), (iii), 2(a) (Aiding and

Abetting the Use and Carry of a Firearm During and In Relation

to a Crime of Violence, Possession of a Firearm in Furtherance

of a Crime of Violence, Brandishing a Firearm in Furtherance and

During a Crime of Violence, and Discharging a Firearm in

Furtherance and During a Crime of Violence).

     5.     The facts set forth in this affidavit are based upon

my personal observations, my training and experience, and

information obtained from various law enforcement personnel,

victims, witnesses, cellular telephone data, surveillance

footage, deoxyribonucleic acid (“DNA”) evidence, and other

evidence.   This affidavit is intended to show merely that there

is sufficient probable cause for the requested complaint and

warrant and does not purport to set forth all my knowledge of or

investigation into this matter.       Unless specifically indicated

otherwise, all conversations and statements described in this

affidavit are related in substance and in part only.

                   III. SUMMARY OF PROBABLE CAUSE

     6.     From July 23, 2019, to May 3, 2020, a series of at

least three commercial robberies were committed by a group of

individuals who appeared to use a firearm in furtherance of

these robberies.    Law enforcement believes these three robberies

                                    2
 Case 2:21-cr-00065-FLA Document 1 Filed 01/25/21 Page 4 of 24 Page ID #:4




are connected, with common suspects and tactics.          I am the

detective assigned to investigate these three robberies.

     7.    As detailed below, BAILEY, BROWN, and PEARSON, among

others, participated in the commercial robbery charged in this

complaint, namely an October 25, 2019 of a Party City in

Palmdale, California.     During the course of this robbery, the

robbers obtained $10,000 from Party City, and discharged a

firearm.
     8.    At his post-arrest interview, BAILEY admitted his

involvement in the Party City Robbery, including that he

provided the real handgun to a co-conspirator to use at the

robbery and that the handgun was never returned to him following

the robbery.

     9.    Law enforcement searched the path of travel of the

robbery suspects who fled from the Party City.         Near their

suspected escape routes, law enforcement found clothing and a

firearm which matched the items used by the robbers in the

surveillance footage.     Law enforcement conducted a DNA

examination on the clothing and firearm.        The DNA results on the

clothing found DNA consistent with BAILEY, BROWN, and PEARSON’s
DNA on some of the recovered clothing items.         The DNA results

from the firearm found DNA consistent with BROWN’s (primary

contributor) and BAILEY’s (minor contributor) DNA.




                                    3
 Case 2:21-cr-00065-FLA Document 1 Filed 01/25/21 Page 5 of 24 Page ID #:5




                          IV.   PROBABLE CAUSE

     A.    The Robbery at Party City on October 25, 2019

           1.   The Robbery

     10.   On October 25, 2019, at approximately 5:50 a.m.,

witnesses describe, and surveillance footage subsequently

showed, that multiple robbers, at least one of which was armed

with a loaded firearm, entered and robbed a Party City in

Palmdale, California located at 39451 10th Street West.

     11.   During the course of the investigation, I interviewed

victims, witnesses and suspects, collected and reviewed

surveillance video from multiple cameras, collected and examined

physical evidence, spoke to other law enforcement officers, and

reviewed cellular telephone data related to the robbery at Party

City in Palmdale, California.      Based on this, I am aware of the

following, in part:

                a. Before the Robbery

     12.   At approximately 5:32 a.m. a light-colored Nissan

Maxima (the “Nissan”) with collision damage on the passenger

side door entered the shopping center were Party City is

located.   The Nissan parked in the northeast side of the parking

lot, facing south toward the front of Party City.

           a.   According to DMV records, BAILEY is the

registered owner of a gray Nissan Maxima.         In a later traffic

stop on BAILEY’s Nissan Maxima, BAILEY was driving and law

enforcement saw the passenger side door had collision damage

consistent with the Nissan used in the Party City robbery.



                                    4
 Case 2:21-cr-00065-FLA Document 1 Filed 01/25/21 Page 6 of 24 Page ID #:6




        13.   At approximately 5:47 a.m. employee D.C. arrived at

the shopping center, in what he later told LASD deputies was a

ride share vehicle.      D.C. got out of the rear passenger side of

the car, which dropped him off in the northeast corner of the

parking lot, near the Nissan.      According to google maps, Party

City appears to be located on the west side of the parking

lot.

        14.   As D.C. walked southwest through the parking lot
toward Party City, he passed by the Nissan.         Two suspects got

out of the Nissan and followed behind him.

        15.   As D.C. approached the front doors, a third suspect

got out of another car, a dark colored 4-door sedan, which was

parked closer to Party City.

        16.   Based on my review of DMV records, BAILEY is the

registered owner of a gray Nissan Maxima and a blue Honda

Accord, which are consistent with both vehicles.

        17.   Based on later recovered evidence, including DNA

evidence, and phone records, law enforcement believes that these

three robbers were BROWN, BAILEY, and PEARSON.

        18.   At approximately 5:49 a.m., D.C. arrived at the front
sliding glass doors of the Party City and began knocking on the

door.

                   b. Party City Robbery

        19.   At approximately 5:50 a.m., an employee unlocked the

front doors to allow D.C. inside.       As D.C. entered, D.C. paused

in the doorway and appeared to place his left forearm on the

side of the sliding doors, pushing them further apart.           After

                                    5
 Case 2:21-cr-00065-FLA Document 1 Filed 01/25/21 Page 7 of 24 Page ID #:7




D.C. entered, three masked robbers rushed from behind D.C.,

pushing D.C. and another employee to the ground, and continued

to run to the back of the store.

     20.    Two employees and D.C. left the store through the

sliding front door.     One of the employees closed the sliding

front doors and locked them from the outside.

     21.    Two of the robbers entered the rear office.         One

robber appeared to be holding a black semi-automatic handgun in
one hand.   Another robber collected money and placed it into a

black duffle bag.

     22.    At approximately 5:51 a.m., two of the robbers, later

identified as BROWN and PEARSON, returned to the front doors and

attempted to exit, but quickly discovered the sliding glass

doors were locked.    The robbers attempted to push, kick and ram

the doors open with a shopping cart, however the door remained

closed.    One of the robbers produced a black semi-automatic

handgun from his waist band and fired a round at the door,

shattering the glass.     The two robbers escaped through the

broken door and ran northeast through the parking lot.

     23.    At approximately 5:53 a.m., the third robber with the
duffle bag containing the stolen money approached the broken

front door.   The robber was holding his left hand to the left

side of his face and appeared to be using a cellphone.           The

robber then went back into the store and is believed to have

exited from a different door.




                                    6
 Case 2:21-cr-00065-FLA Document 1 Filed 01/25/21 Page 8 of 24 Page ID #:8




             2.   Subsequent Investigation

       24.   The employee victims described the suspects as all

men.   Party City stated that they lost approximately $10,000 in

cash during the robbery, and the doors would cost approximately

$1,000 to fix.

       25.   Based on my comparison of the surveillance footage,

the robber which BAILEY later admitted was him, appeared to be

wearing similar clothing to a suspect from another robbery at

A.V. Jewelry.     These similarly clothed robbers were wearing a

black hooded sweatshirt, gray sweatpants with a torn right rear

pocket, and dark Nike shoes with a white logo.

       26.   LASD deputies, who responded to the Party City

robbery, canvassed the area and located clothing and a stolen

black Sig Sauer semi-automatic handgun which had been discarded

near neighboring businesses.      The items matched clothing worn by

the suspects and the handgun appeared to be the same handgun

used during the robbery as captured by surveillance video.

             3.   DNA Evidence

       27.   The clothing and handgun recovered near the scene of

the robbery at Party City were examined for DNA.          During the

examination, DNA samples were obtained from the clothing and

handgun found near Party City and were submitted to be compared

against the Combined DNA Index System (“CODIS”).          The comparison

with the CODIS system resulted in DNA hits for BAILEY, BROWN,

and PEARSON’s DNA on some of the recovered items.

       28.   PEARSON’s DNA CODIS hit was as a majority contributor

from a “California Republic” baseball hat found near the scene

                                    7
 Case 2:21-cr-00065-FLA Document 1 Filed 01/25/21 Page 9 of 24 Page ID #:9




of the robbery, and seen being worn by one of the robbers.

BAILEY’s DNA CODIS hit was as a minority contributor from the

trigger of the firearm.     BROWN’s DNA CODIS hit was as a majority

contributor from a sweatshirt found near the scene of the

robbery.     BROWN’s submitted DNA profile was the same DNA profile

as the majority contributor from the trigger of the firearm.

     29.     A DNA reference sample was obtained from BAILEY and

BROWN 1 following their arrest, pursuant to a state search

warrant.   The two DNA reference samples were submitted to the

LASD crime lab for comparison to the DNA samples obtained from

the items.    The examination yielded the following results: 2

               a.   Gray “Goodfellow & Co” zip up hooded

                    sweatshirt: BAILEY (11% contributor)

               b.   Black ski mask: BROWN (21% contributor), BAILEY

                    (16% contributor)

               c.   Black “Amongst Others” pull over hooded

                    sweatshirt: BROWN (98% contributor)

               d.   Black left glove: BROWN (97% contributor)

               e.   Black do-rag: BROWN (98% contributor)

               f.   Black cut off t-shirt sleeve: BROWN (88%


     1 Law enforcement investigating this matter arrested BAILEY
and BROWN and obtained DNA samples pursuant to a state warrant.
     PEARSON has not yet been located, so law enforcement has
been unable to obtain a DNA sample from him to confirm the CODIS
DNA results. Once PEARSON is located and arrested, law
enforcement intends to obtain a warrant for a confirmatory DNA
sample from PEARSON.
     2 The results for PEARSON’s DNA will not show up in the LASD
DNA confirmation examination until law enforcement obtains and
submits a confirmatory DNA sample from PEARSON.
                                    8
Case 2:21-cr-00065-FLA Document 1 Filed 01/25/21 Page 10 of 24 Page ID #:10




                          contributor)

                g.        Black cut off t-shirt sleeve: BROWN (98%

                          contributor)

                h.        Black “Diesel” glove: BROWN (96% contributor)

                i.        Trigger and trigger guard of Sig Sauer pistol:

                          BROWN (89% contributor), BAILEY (10%

                          contributor)

                j.        Grip of Sig Sauer pistol: BROWN (98%
                          contributor)

                k.        Slide and fame of Sig Sauer pistol: BROWN (97%

                          contributor), BAILEY (2% contributor)

           4.        Telephone Evidence

     30.   State search warrants were authored for historical

cell records for telephone numbers that were in communication

with each other who were in communication around the time of the

robbery and were in the vicinity of the robbery.

                     a.     BAILEY’s -7108 Number

     31.   BAILEY identified a phone number ending in -7108

(“BAILEY’s -7108 Number”) as his telephone to law enforcement in

his post-arrest interview. 3         Cell phone records indicate on

October 25, 2019 (i.e., the morning of the Party City robbery

describe above) this phone was using a cellular tower located at

39398 Willowvale Road, Palmdale, CA, in proximity to the

robbery, between 5:32 a.m. and 5:47 a.m.            BAILEY’s -7108 number

called a phone number ending in -8118 (“K.W.’s -8118 Number”) at

     3 BAILEY’s -7108 Number was registered to a woman who
previously shared an address with BAILEY.
                                         9
Case 2:21-cr-00065-FLA Document 1 Filed 01/25/21 Page 11 of 24 Page ID #:11




5:32 a.m. and 5:47 a.m. and received a call from K.W.’s -8118

number at 5:40 a.m.

                b.    K.W.’s -8118 Number

     32.   According to phone records, K.W.’s -8118 Number was

registered to K.W.    Cellphone records state that the cellphone

was using a cellular tower located at 39398 Willowvale Road,

Palmdale, CA, in proximity to the robbery, on October 25, 2019

between 5:13 a.m. and 5:47 a.m., and at 1124 West Rancho Vista
Blvd., Palmdale, also within the proximity of the robbery, at

approximately 5:53 a.m.     Among other phone calls at around this

time, K.W.’s -8118 Number was in communication with

BAILEY’s -7108 Number just prior to the robbery and received a

call from a number ending in -7960 (“PEARSON’s -7960 Number”) at

5:53 a.m., just after the robbery concluded.

                c.    PEARSON’s -7960 Number

     33.   PEARSON’s -7960 Number did not have a registered

owner.   However, the California Department of Corrections

(“CDCR”) and Rehabilitation parole records listed

PEARSON’s -7960 Number as PEARSON’s phone number.

     34.   AT&T’s historical precision location information
estimates that just before and after the robbery, at 5:39 a.m.

and 5:53 a.m., PEARSON’s -7960 Number’s device was likely within

50-100 meters of 39460 11th St West, Palmdale, which abuts the

back of the Party City store.

     35.   At about the same time at 5:54 a.m., PEARSON’s cell

tower records indicate that PEARSON’s -7960 Number was both

using a cellular tower located at 35635 Vista View Terrace,

                                    10
Case 2:21-cr-00065-FLA Document 1 Filed 01/25/21 Page 12 of 24 Page ID #:12




Palmdale, which is located in the hills approximately 4.7 miles

south of the robbery, and simultaneously a tower at 39702 30th

Street West, Palmdale, which is approximately 2 miles west of

the robbery.     Approximately 9 minutes later, PEARSON’s phone was

using a cellular tower at approximately 906 East Avenue R,

Palmdale, approximately 2.8 miles south-east of the robbery.

        36.   Because PEARSON’s cell tower hits surround the Party

City, and the historical precision location is almost exactly at
Party City, I believe in aggregate there is ample phone location

evidence that PEARSON’s -7960 Number was in the vicinity of the

Party City during the robbery.

        37.   On October 25, 2019, PEARSON’s -7960 Number contacted

a number ending in -0492 (“BROWN’s -0492 Number”) at 6:03 a.m.,

6:04 a.m. (twice), and 6:17 a.m., just after the robbery.

Additionally, PEARSON’s -7960 Number was in contact with K.W.’s

-8118 Number at 3:33 a.m., and 5:54 a.m.

                   d.   BROWN’s -0492 Number

        38.   Based on Los Angeles County Inmate Visitation records,

BROWN’s -0492 Number was used by BROWN.        Specifically, on an

inmate visitation log, BROWN provided this phone number. 4          The

account was also later transferred into BROWN’s name on June 18,

2020.

        39.   According to DMV records, BROWN lives in south Los

Angeles County.



        4
       Around the time of the robbery, BROWNS’s -0492 Number was
registered to a woman who shared an address with BROWN.
                                    11
Case 2:21-cr-00065-FLA Document 1 Filed 01/25/21 Page 13 of 24 Page ID #:13




     40.   According to BROWN’s -0492 Number records, on October

25, 2019 at approximately 4:50 a.m., the device traveled from

south Los Angeles County and arrived in Lancaster.          The device

returned to south Los Angeles County at approximately 3:48 p.m.

on the same day.

     41.   The device did not log any cellular tower location

during the robbery or for approximately 2 hours afterwards.

However, on the morning of the robbery, BROWN’s -0492 Number
received calls (that were forwarded to voicemail) from PEARSON’s

-7960 Number four times between 6:03 a.m. and 6:17 a.m., and

from K.W.’s -8118 Number at 6:29 a.m. and 6:41 a.m.          The lack of

cell tower data and calls being forwarded to voicemail is

consistent with the phone being powered off.

     42.   The next tower ping after the robbery put the BROWN’s

-0492 Number’s location in Lancaster at 8:54 a.m.

           5.   BAILEY’s Arrest

     43.   A state arrest warrant was obtained for BAILEY on

October 22, 2020.    On October 28, 2020, BAILEY was located

driving a gray Nissan Maxima.      He was stopped and arrested in

Los Angeles.

     44.   BAILEY’s Nissan Maxima had collision damage on the

passenger side, which matched the collision damage seen on the

video camera footage of the car used in the Party City robbery.

Law enforcement searched the Nissan Maxima and located, among

other things, a loaded black Glock 9MM, semi-automatic handgun

(SN #CUW216US) in a holster under the driver’s seat.



                                    12
Case 2:21-cr-00065-FLA Document 1 Filed 01/25/21 Page 14 of 24 Page ID #:14




     45.   On or about October 28, 2020, a state search warrant

was served at BAILEY’s residence on W. 78th Street in Los

Angeles.   In the room that appeared to belong to BAILEY, law

enforcement found CDCR identification in BAILEY’s name.           In that

same room, law enforcement also recovered a black face mask, and

a pair of gray sweatpants with a tear on the right rear pocket

which matched the pants worn by one of the suspects during the

robberies at Party City and an earlier robbery at A.V. Jewelry,
as referenced further below.

           6.    BAILEY Post-Miranda Statements

                 a. BAILEY Admits to Participating in the Party

                   City Robbery

     46.   Following his arrest, on October 28, 2020, law

enforcement interviewed BAILEY.       BAILEY waived his Miranda

rights and the interview was audio recorded.         During the

interview, BAILEY admitted the following:

            a.   BAILEY confirmed his telephone number as BAILEY’s

-7108 Number.    He also admitted to being the registered owner

for the Nissan, which he identified from a photograph at the

traffic stop.    He also stated that he had co-signed for a blue

Honda Accord.

            b.   BAILEY admitted ownership of the Glock handgun

which was recovered under the driver’s seat of his Maxima at his

arrest.    He identified the handgun from a photograph.

            c.   In reference to the Party City robbery, BAILEY

identified himself from a surveillance video from Party City as

the individual wearing the black hooded sweatshirt, gray

                                    13
Case 2:21-cr-00065-FLA Document 1 Filed 01/25/21 Page 15 of 24 Page ID #:15




sweatpants with the torn pocket and duffle bag.          BAILEY admitted

that he provided a .45 caliber handgun to a co-conspirator for

use during the robbery.

           d.    While inside the Party City, BAILEY stated he had

heard a firearm being shot.       He later fled out the back of the

Party City.     He explained that he was afraid to exit through the

broken front door because he did not know who shot out the

glass.   He claims he was only given approximately $1,000 for his
participation.

           e.    BAILEY admitted that he also participated in a

2020 robbery at Home Depot in Lancaster.         BAILEY identified

himself from a security still from the Home Depot robbery as the

individual wearing the white ear buds, glasses, long sleeve

shirt, and dark cargo pants.       He admitted that he and a co-

conspirator stole money from the Home Depot vault before fleeing

out of the back of the store to a white van.          He claimed he was

only was given approximately $1,000 for his participation in

this robbery.

           f.    BAILEY was reluctant to discuss any robbery that

occurred at A.V. Jewelry, though he did allude to his
involvement in this robbery. 5



     5 BAILEY stated A.L. was partially responsible for the
robberies. Following the interview, I located the individual I
believe BAILEY was referring to. However, the individual I
located was 45 years old, 5-10 tall and 230 pounds, which did
not match the physical description of the individual BAILEY
claimed was A.L., nor did any phone or physical evidence point
to A.L.’s involvement. A.L. also did not appear to match any of
the robbers on the surveillance footage.
                                    14
Case 2:21-cr-00065-FLA Document 1 Filed 01/25/21 Page 16 of 24 Page ID #:16




           7.     BROWN’s Arrest and Interview

     47.   A state arrest warrant was obtained for BROWN on

November 20, 2020.    On December 2, 2020, BROWN was located and

arrested during a traffic stop in Compton, California.

     48.   On December 2, 2020, following his arrest, law

enforcement interviewed BROWN.       BROWN waived his Miranda rights

and the interview was audio recorded.        BROWN denied knowledge of

the robbery at Party City.      He also denied knowing anyone named

“Gilbert” (BAILEY) or “Kaleb” (K.W.).

           8.     Interstate Nexus

     49.   On January 15, 2021, I spoke with Angel Alaniz, the

store manager of Party City located at 39451 10th Street West,

Palmdale, Ca 93551.    She stated Party City is a national chain

of retail stores with more than 800 locations throughout the

United States.    Party City is owned by AAH Holdings Corporation

and is headquartered in Rockaway, New Jersey.         Party City

regularly accepts credit cards as tender for purchase

transactions.    In addition, Party City obtains goods to be sold

in its stores throughout the United States and other countries.

     B.    Other Suspected Robberies in the Robbery Series

     50.   During the course of the investigation, law

enforcement identified other robberies that appeared to be

committed by some of the same robbers as the Party City robbery

detailed above.    Through the course of this broader

investigation I interviewed victims, witnesses and suspects,

collected and reviewed surveillance video, collected and



                                     15
Case 2:21-cr-00065-FLA Document 1 Filed 01/25/21 Page 17 of 24 Page ID #:17




examined physical and DNA evidence, and reviewed cellular

telephone data.    Based on this, I am aware of the following:

           1.     The Robbery at A.V. Jewelry on July 23, 2019

                  a.   The Robbery

     51.   On July 23, 2019 at approximately 12:01 p.m., an armed

robbery occurred at A.V. Jewelry located at 2011 West Avenue J,

Lancaster, California. Based on my review of the surveillance

footage and investigation reports, interviews with witnesses,

victims, and suspects, and collection of other evidence, I

learned the following:

           a.     There appeared to be multiple cars used during

the robbery.    These cars included a dark blue 2016-2017 Honda

Accord used by the robbers, and a light blue Dodge Stratus with

yellow paper plates, used by T.J. who held the door open for the

robbers.   The driver of a tan Chrysler Concorde also appeared to

be involved in the robbery based on how the car appears to

loiter in the parking lot before and during the robbery, then

follows the robbers’ car after the robbery.

           b.     At approximately 11:52 a.m., a woman wearing a

black, red, white and gray striped collared shirt got out of the

Dodge Stratus and walked into A.V. Jewelry.          While inside the

store, she had a bracelet steam cleaned by an employee.

           c.     At approximately 12:01 p.m., four masked robbers

got out of a dark blue Honda Accord and rushed to enter A.V.

Jewelry as the woman left A.V. Jewelry and appeared to hold the

door open for the robbers, defeating the remote door lock.



                                     16
Case 2:21-cr-00065-FLA Document 1 Filed 01/25/21 Page 18 of 24 Page ID #:18




           d.     Once the robbers entered, two of the masked

robbers brandished firearms at the customer and workers at the

business, one of the suspects used a hammer to shatter the glass

display tops while another suspect collected jewelry from the

shattered displays.

           e.     One robber also discovered a victim’s firearm,

stole it, and handed it to another robber who brandished the

stolen firearm.
           f.     At approximately 12:03 p.m., the four robbers

left the store and got into the blue Honda Accord.           The Honda

Accord and the tan Chrysler Concorde then drove through the

parking lot and continued north on 20th Street West and out of

view.

           g.     An employee provided an estimated loss of

$479,900 worth of jewelry pending a detailed inventory, $700 for

the stolen firearm, and estimated the damage to the display

cases at approximately $5,000.

                  b.   Identification of Robbery Suspects

     52.   On August 5, 2019, LASD deputies conducted a traffic

stop of a light blue Dodge Stratus with yellow paper plates.

The deputies identified the driver as T.J.         T.J. provided a

telephone number, which was documented on the citation, (“T.J.’s

-6418 Number”).

     53.   I reviewed a DMV photograph of T.J. and a photograph

of the vehicle she had been driving.       T.J. matched the

appearance of the woman who appeared to hold the door open for

the robbers.    In addition, this vehicle, the light blue Dodge

                                    17
Case 2:21-cr-00065-FLA Document 1 Filed 01/25/21 Page 19 of 24 Page ID #:19




Stratus with yellow paper plates, is consistent with the vehicle

used by the woman just prior to the robbery.

     54.   Law enforcement obtained state search warrants for

T.J.’s -6418 Number telephone records, including text message

content.   The records indicate T.J.’s -6418 Number received,

among other things, two text messages from a number ending

in -3505 (“K.W.’s -3505 Number”).        The messages were sent at

approximately 10:36 a.m. on the morning of the robbery, and
read, “Ain’t no smokers around here?” and “I need one of them to

take this chain 6 in there when they open.”

     55.   A subsequent state search warrant was authored for

K.W.’s -3505 Number.     The records indicate the account was

registered to K.W. and the device was using a cellular tower

located at 2103 West Avenue J, Lancaster, California, in

proximity to the robbery, on July 23, 2019 from 9:08 a.m. to

11:05 a.m., and from 11:42 a.m. to 12:06 p.m. 7        I reviewed a DMV

photograph of K.W.    The photograph matched the appearance of the

man on surveillance videos who was seen getting out of the tan

Chrysler Concorde that was present in the parking lot before and

during the robberies.     The registered owner of the tan Chrysler

Concorde, does not match the appearance of anyone believed to be

involved in the robbery.


     6 Based on my training and experience, and discussions with
other trained investigators, I know that a “chain” is sometimes
used as slang for jewelry and could have been referring to the
bracelet T.J. had cleaned at A.V. Jewelry.
     7 For the approximately 37 minutes between 11:05 a.m. and
11:42 a.m. the K.W. -3505 Number was mostly pinging off a tower
2 miles south-east of A.V. Jewelry.
                                    18
Case 2:21-cr-00065-FLA Document 1 Filed 01/25/21 Page 20 of 24 Page ID #:20




        56.   Additional state search warrants were obtained for

historical cell records for telephone numbers in contact with

K.W.’s -3505 Number around the time of robbery, which included,

among others BAILEY’s -7108 Number, and BROWN’s -0492 Number.

        57.   BAILEY’s -7108 Number phone records indicate that on

July 23, 2019 at 11:49 a.m. the device was using a cellular

tower located at 2103 West Avenue J, Lancaster, in close

proximity to the robbery.     Additionally, as mentioned above, DMV
records indicate BAILEY is the registered owner of a blue Honda

Accord, which matched the appearance of the car which the four

masked robbers used.

        58.   BROWN’s -0492 Number phone records indicate that he

traveled from south Los Angeles County, to Lancaster on July 22,

2019.    The device returned to south Los Angeles County on July

23, 2019 at approximately 3:33 p.m., a few hours after the

robbery.      The device did not log any cellular tower activity

during the robbery.     However, at approximately 11:45 a.m.,

approximately 16 minutes before the robbery, the phone was using

a cellular tower at 43901 Division St., Lancaster, which is

approximately 2.2 miles away from the scene of the robbery.
                   c.   Interstate Nexus

        59.   On January 15, 2021, I spoke with Anita Manori, the

owner of A.V. Jewelry.     She stated A.V. Jewelry regularly

accepts credit cards as tender for purchase transactions.           A.V.

Jewelry also obtains goods to be sold in its store from Georgia

and Texas.



                                    19
Case 2:21-cr-00065-FLA Document 1 Filed 01/25/21 Page 21 of 24 Page ID #:21




            2.     Robbery at HOME DEPOT on May 3, 2020

                   a.   The Robbery

     60.    On May 3, 2020, at approximately 3:01 p.m., an armed

robbery occurred at Home Depot located at 44226 20th Street West,

Lancaster, California.      Based on my review of law enforcement

reports and surveillance video footage, I learned the following:

             a.    At approximately 2:44 p.m. two suspects entered

Home Depot.       One of the suspects (subsequently identified as

BAILEY as described below) was wearing a black beanie, black

face mask, 8 a white ear bud, glasses, dark long sleeve shirt,

dark cargo pants, and black Nike shoes with white logo and

sole.    The other suspect was wearing a black beanie, black face

mask, black gloves, tan pants, and black work boots.

             b.    At approximately 2:48 p.m. a man jogged toward a

white Chrysler Pacifica in the parking lot, where he bent down

and appeared to remove the license plates.         The man then drove

the Pacifica into the rear alley of the adjacent business and

backed it against the wall, which lead to the rear of the Home

Depot.     As the Pacifica drove through the Home Depot parking

lots, the vehicle’s license plates were no longer present.

             c.    At approximately 3:01 p.m., the two robbers

contacted an employee near the vault room, one robber appeared

to be holding a black object, which resembles a firearm.            The

victim opened the vault and the two safes located inside.᩿ The

robbers collected money from the safes and fled.          Shortly

     8 Since the COVID-19 pandemic was ongoing at the time of the
robbery, most of the people at Home Depot were wearing masks.
                                      20
Case 2:21-cr-00065-FLA Document 1 Filed 01/25/21 Page 22 of 24 Page ID #:22




thereafter, the two robbers ran from the back of the store to an

awaiting white Chrysler Pacifica, which fled the area.

           d.    The employee was unable to confirm if either

suspect was holding a handgun.

           e.    According to Home Depot, the total money lost was

approximately $6,828.

                 b.     Subsequent Investigation

     61.   LASD deputies, who responded to the robbery area
immediately following the robbery, canvassed the area and

located a white Apple Airpod in the rear of Home Depot where the

robbers had fled.     The item matched the white Apple Airpod worn

by one of the robbers during the robbery.        The Apple Airpod was

submitted for DNA examination.      DNA examination determined that

BAILEY’s DNA was on the Apple Airpod.

     62.   Home Depot provided a list of former employees, which

included D.C., who was terminated on March 12, 2020

(approximately two months before the robbery) for job

abandonment.    Notably, D.C. is the same employee identified

above who appeared to wedge the door wider for the robbers in

the Party City robbery described above.
     63.   As mentioned above, BAILEY identified himself in a

still image taken from the surveillance footage of the Home

Depot robbery as the individual wearing the white ear buds,

glasses, long sleeve shirt, and dark cargo pants.

     64.   State search warrants were authored for BAILEY’s -7108

Number, and K.W.’s -8118 Number, among others, who were in

communication around the time of the robbery.

                                    21
Case 2:21-cr-00065-FLA Document 1 Filed 01/25/21 Page 23 of 24 Page ID #:23




       65.   BAILEY’s -7108 Number’s phone records indicate the

device was using cellular towers located at 2103 West Avenue J,

Lancaster, CA 93534, in proximity to the robbery, on May 3, 2020

at 2:40 p.m. and 1651 West Avenue K, Lancaster, California, in

proximity to the robbery, on May 3, 2020 at 3:27 p.m.

       66.   Phone records indicate that K.W.’s -8118 Number was

using a cellular tower located at 2103 West Avenue J, Lancaster,

California, in proximity to the robbery, on May 3, 2020 at 2:40
p.m.

                  c.   Interstate Nexus

       67.   On January 15, 2021, I spoke with Ruben Banuelos, a

Senior Organized Retail Crime Investigator with Home Depot.            He

stated that Home Depot is a national chain of retail stores with

1,981 stores throughout the United States.         Home Depot is

headquartered in Atlanta, Georgia.       Home Depot regularly accepts

credit cards as tender for purchase transactions.          In addition,

Home Depot obtains goods to be sold in its store throughout the

United States and other countries.

                             V. CONCLUSION

       68.   For all the reasons described above, there is probable

cause to believe that BAILEY, BROWN, and PEARSON violated of 18

U.S.C. § 1951(a) (Interference with Commerce by Robbery) and 18

U.S.C. §§ 924(c)(1)(i), (ii), (iii), 2(a) (Aiding and Abetting

the Use and Carry of a Firearm During and In Relation to a Crime

of Violence, Possession of a Firearm in Furtherance of a Crime

of Violence, Brandishing a Firearm in Furtherance and During a

Crime of Violence, and Discharging a Firearm in Furtherance and

                                    22
Case 2:21-cr-00065-FLA Document 1 Filed 01/25/21 Page 24 of 24 Page ID #:24




During a Crime of Violence) for their conduct during the October

25, 2019 robbery at Party City in Palmdale, California.

Attested to by the applicant in
accordance with the requirements
of Fed. R. Crim. P. 4.1 by
                  WK day of
telephone on this ____
________, 2021.
-DQXDU\



HONORABLE ALICIA G. ROSENBERG
UNITED STATES MAGISTRATE JUDGE




                                    23
